JUDGMENT
Tsoucalas, Senior Judge:
This Court having received and reviewed the United States Department of Commerce, International Trade Ad*1252ministration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand (“Remand Results”), NSK Ltd. and NSK Corp. v. United States, 2001 Ct. Inti. Trade LEXIS 76, Slip Op. 01-69 (CIT June 6, 2001) and Commerce having complied with the Court’s remand, and no responses to the Remand Results having been submitted by the parties, it is hereby
Ordered that the Remand Results filed by Commerce on September 4, 2001, are affirmed in their entirety; and it is further
Ordered that since all other issues having been previously decided, this case is dismissed.